Title: To James Madison from Lemuel Sawyer, 17 January 1813
From: Sawyer, Lemuel
To: Madison, James


Sir
17th Jany. [1813]
I hope you will excuse me for taking the liberty to call your attention to our fellow citizen Richard W Meade, merchant in Cadiz. The regency has thought proper, for some pretense or other, to throw him into prison where he is confined without any hope of deliverance but from the interposition of this government.
His father in law, Anthony Butler is my freind & neighbour, & looks for our good offices in Mr. Meades favour. I do not presume to interfere farther than to presume you might not have been apprised of these facts, & of the impossibility of his release without a demand on our side. I am very Respy. Sir. your Obt Sert.
L Sawyer
